Exhibit 2.4 Execution Version THIRD Amendment to ASSET PURCHASE AGREEMENT This THIRD AMENDMENT TO ASSET PURCHASE AGREEMENT (this “ Amendment ”), dated as of February 2, 2015 (the “ Effective Date ”), is entered into by and between Zenith Education Group, Inc., a Delaware nonprofit corporation (“ Purchaser ”) and Corinthian Colleges, Inc., a Delaware corporation, for itself and on behalf of the Sellers (the “ Seller Representative ”, and together with Purchaser, the “ Parties ”, and each, a “ Party ”). Capitalized terms used in this Agreement but not defined herein shall have the meanings given to them in the Purchase Agreement (defined below). RECITALS A.Reference is made to the Asset Purchase Agreement dated November 19, 2014, as amended by Letter Agreements dated December 17, 2014 and January 5, 2015 (as amended, the “ Purchase Agreement ”) by and among Purchaser, the Seller Representative and the other parties named therein. B.The Sellers have been requested by ED to remit a portion of the Purchase Price proceeds at the Initial Closing to the Private Loan Owner Payee. The Parties desire to amend the Purchase Agreement to provide for that payment to be made to the Private Loan Owner Payee by Purchaser on behalf of the Sellers at the Initial Closing, on the terms set forth herein. C.NOW, THEREFORE, in consideration of the premises set forth above and in reliance on the representations, warranties and agreements in the Purchase Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: AmendmentS 1.
